339 S.W.3d 521 (2011)
Diane PATAKY, Appellant,
v.
ADVENTURE STAFFING & PROFESSIONAL SERVICES and Division of Employment Security, Respondents.
No. ED 95443.
Missouri Court of Appeals, Eastern District, Division Five.
April 5, 2011.
Patrick D. Billington, Union, MO, for appellant.
Adventure Staffing & Professional Services, Sioux City, IA, pro se.
Bart A. Matanic (Div. of Employment Security), Jefferson City, MO, for respondents.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Diane Pataky (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) finding her ineligible for unemployment compensation benefits. In denying benefits, the Commission found that Claimant was a "temporary employee" at Adventure Staffing and Professional Services, LLC (Adventure), and that she voluntarily left her employment by failing to contact Adventure for reassignment prior to filing for benefits.[1] Claimant contends that the Commission erred in finding that she was a "temporary employee" and that she voluntarily quit her employment. Claimant further argues that the Commission's denial of benefits is contrary to the public policy.
We have reviewed the briefs of the parties and the record on appeal and find the Commission did not err in denying Movant unemployment compensation benefits. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  We note that there is a discrepancy in the record and the parties' briefs as to whether the Respondent's name is "Adventure" or "Aventure". Because the notice of appeal uses "Adventure", we use it here.